Citation Nr: 0403999	
Decision Date: 02/11/04    Archive Date: 02/23/04	

DOCKET NO.  03-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis, or residuals thereof.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In a rating decision of October 1974, of which the veteran 
was notified that same month, the RO denied entitlement to 
service connection for the residuals of hepatitis.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the October 1974 
decision denying entitlement to service connection for the 
residuals of hepatitis, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that such evidence was neither new nor material, and the 
current appeal ensued.

The Board notes that the RO separated the veteran's request 
to reopen the claim for service connection for hepatitis into 
two issues specific to whether the hepatitis was type B or C.  
However, the Board finds that because the 1974 rating 
decision denied service connection for residuals of 
hepatitis, without specifying a particular type, new and 
material evidence is required to reopen any claim of 
hepatitis.  Thus, the issue listed on the front page of this 
decision incorporates both of the issues certified by the RO.  
However, based on the disposition of the appeal as noted 
below, the veteran has not been prejudiced by the Board's 
conclusion to address the two issues certified by the RO as a 
single issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In a rating decision of October 1974, the RO denied 
entitlement to service connection for the residuals of 
hepatitis.

2.  Evidence submitted since the time of the RO's October 
1974 decision is neither cumulative nor redundant, and is of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in October 1974 denying the 
veteran's claim for service connection for the residuals of 
hepatitis is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002).

2.  Evidence received since the time of the RO's October 1974 
decision denying entitlement to service connection for the 
residuals of hepatitis is new and material, and sufficient to 
a proper reopening of the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), as those 
provisions redefine the obligations of the VA with respect to 
the duty to assist, and the enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, in the case 
at hand, it is clear that the VA has met its duty to notify 
and assist the veteran in the development of all facts 
pertinent to his claim to reopen.  To that end, in 
correspondence of April 2002, and in a Statement of the Case 
in January 2003, the veteran was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been obtained.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence should be secured by him with respect to his claim 
to reopen, is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

Factual Background

At the time of a rating decision in October 1974, it was 
noted that, based on a review of the veteran's service 
medical records, he had been hospitalized from early June to 
mid-July 1972 for viral hepatitis.  Further noted was that 
the veteran's service separation examination was negative for 
evidence of residuals of inservice hepatitis.  At the time of 
a VA general medical examination in September 1974, the 
veteran reported no symptoms of hepatitis.  Nor were any 
residuals of that disorder found.  Based on such evidence, 
and in the absence of positive clinical findings, the RO 
denied entitlement to service connection for the residuals of 
hepatitis.  

In October 2001, there was received the veteran's "reopened" 
claim for service connection for hepatitis.  Accompanying 
that claim was correspondence from the veteran's private 
physician to the effect that, in July 1972, while on active 
duty, the veteran had "come down" with viral hepatitis.  
According to the veteran, he had received a diagnosis of 
hepatitis B.  Reportedly, he had been hospitalized in a 
military medical facility for a total of 44 days with 
hepatitis.  While he had subsequently done very well, 
recently the veteran had reportedly experienced some symptoms 
which, in the opinion of his physician, were related to his 
previous hepatitis.  Specifically, the veteran was 
experiencing chronic right upper abdominal tenderness, in 
conjunction with some food intolerance.  Also noted was some 
evidence of polycythemia in conjunction with elevated liver 
enzymes and borderline low platelets.  The veteran had tested 
negative for hepatitis C, but still exhibited the hepatitis B 
core antibody, in addition to a low elevation of surface 
antibody for hepatitis B.  In the opinion of the veteran's 
private physician, this was related to his previous illness 
of hepatitis while in the military, and would more likely 
than not result in chronic symptoms of hepatitis and liver 
problems, with a possible end result of liver failure.

In October 2002, there was received a report of laboratory 
studies conducted in July of 2001.  That report showed an 
elevated ALT (SGPT) as part of an hepatic function panel, as 
well as a nonreactive finding for hepatitis C virus 
antibodies.  

Analysis

The veteran in this case seeks service connection for 
hepatitis, or the residuals thereof.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision has become 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2003).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter it's 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior RO decision in 
October 1974, it was determined that, based on clinical 
findings, and, in particular, a service separation 
examination and subsequent VA general medical examination, 
the veteran did not suffer from chronic residuals of his 
inservice viral hepatitis.  That decision was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence submitted since the time of the RO's October 1974 
decision, consisting of a private laboratory report, and a 
statement from the veteran's private physician, is both "new" 
and "material" as to the issue of service connection for 
hepatitis.  More specifically, in correspondence of October 
2001, the veteran's private physician indicated that the 
veteran was experiencing certain symptoms (including right 
abdominal tenderness and food intolerance), in conjunction 
with certain laboratory findings (e.g., elevated liver 
enzymes, borderline low platelets, and a low elevation of 
service antibody for hepatitis B), which he felt were related 
to the veteran's inservice hepatitis.  Such an opinion, at a 
minimum, provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability," and, as such, is sufficient for a proper 
reopening of the veteran's previously denied claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under such 
circumstances, the Board is of the opinion that the veteran's 
claim for service connection for hepatitis has been reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for hepatitis (or it residuals) is 
reopened, and to that extent only, the appeal is allowed.

REMAND

As noted above, the veteran's claim for service connection 
for the residuals of hepatitis has been reopened.  
Accordingly, a de novo review of all pertinent evidence of 
record must now take place. 

The Board further notes that, notwithstanding the additional 
evidence submitted, the exact nature and etiology of the 
veteran's claimed hepatitis remains somewhat unclear.  More 
specifically, at the present time, it is unclear whether the 
veteran currently suffers from chronic residuals of 
hepatitis, and, if so, whether those residuals are in any way 
related to the viral hepatitis for which the veteran received 
treatment while on active duty.

In light of the aforementioned, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. for the following action:

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the disability at 
issue is not acceptable.  The RO must 
indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra.), they should be given 
the opportunity to respond.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2001, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

2.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist, preferably, a hepatologist, 
in order to more accurately determine the 
exact nature and etiology of his claimed 
hepatitis.  The RO is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse affect on his 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from hepatitis in any form, or 
chronic residuals thereof, and, if so, 
whether such pathology is as likely as 
not the result of or related to the 
veteran's inservice viral hepatitis.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place should be included 
in the examination report.

4.  The RO should then review the 
veteran's claim for service connection 
for hepatitis, or the residuals thereof.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently enacted legislation 
and decisions of the United States Courts of Appeals for 
Veterans Claims and the Federal Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



